DETAILED ACTION
In response to remarks filed on 25 July 2022
Status of Claims
Claims 1-10 are pending;
Claims 1, 3 and 4 are currently amended;
Claims 2 and 5-10 were previously presented;
Claims 1-10 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 25 July 2022 have been fully considered and they are not persuasive. Storey in Paragraphs 0008, 0015 and 0016 discloses moving forward and backward and turning from 0 to 360 degrees. The modifying reference of Hitachi in the 103 rejection discloses in Paragraph 0048 discloses a plurality of patterns in different directions front, back left and right. The claim limitations do not indicate that the first travelling pattern requires only the first pedal and the second travelling pattern only requires the second pedal, so the limitation is met even if both pedals are used for both the first travelling pattern and second travelling pattern.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Storey (U.S. Patent Application Publication No. 2016/0009316).
As to Claim 1, Storey discloses a traveling control system for a construction machine comprising: 
First and second electric traveling pedals (Paragraphs 0017 and 0018) configured to output manipulation values of electric signals in response to driver's manipulation and to thereby operate first and second traveling motors (Paragraphs 0022 and 0031) connected thereto, respectively; 
A traveling pattern input means (100; Paragraph 0025) equipped in an operator's cab so as to enable a driver to input a traveling pattern of the construction machine; 
A controller (50) electrically connected to the first and second electric traveling pedals and the traveling pattern input means, and configured to sense the manipulation value to be output from at least one of the first and second electric traveling pedals and the traveling pattern to be input to the traveling pattern input means and to calculate and output command values required for operations of the first and second traveling motors in accordance with the input traveling pattern; and 
A hydraulic circuit (60; Paragraph 0019) electrically connected to the controller and configured to control a flow rate and flow of operating oil to be supplied to the first and second traveling motors in accordance with the command values to be transmitted from the controller, thereby driving the first and second traveling motors;
Wherein the traveling pattern comprises a first traveling pattern for moving the construction machine forward or backward in accordance with manipulation on the first electric traveling pedal and turning the construction machine left or right in accordance with manipulation on the second electric traveling pedal (Paragraphs 0008, 0015, 0016).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (Japan Patent Publication No. 2006-306199) in view of Hitachi (Japan Patent Publication No. 4386265).
As to Claim 1, Shin discloses a traveling control system for a construction machine comprising:
First and second electric traveling pedals (1R, 1L) configured to output manipulation values of electric signals in response to driver's manipulation and to thereby operate first and second traveling motors (2R, 2L) connected thereto, respectively; 
A controller (7) electrically connected to the first and second electric traveling pedals (1R, 1L), and configured to sense the manipulation value to be output from at least one of the first and second electric traveling pedals, and 
A hydraulic circuit (19) electrically connected to the controller (7) and configured to control a flow rate and flow of operating oil to be supplied to the first and second traveling motors in accordance with the command values to be transmitted from the controller (7), thereby driving the first and second traveling motors.
However, Shin is silent about a traveling pattern input means equipped in an operator's cab so as to enable a driver to input a traveling pattern of the construction machine;  the controller electrically connected to the traveling pattern input means, and configured to sense the manipulation value to be output from at least one of the first and second electric traveling pedals and the traveling pattern to be input to the traveling pattern input means and to calculate and output command values required for operations of the first and second traveling motors in accordance with the input traveling pattern; wherein the traveling pattern comprises a first traveling pattern for moving the construction machine forward or backward in accordance with manipulation on the first electric traveling pedal and turning the construction machine left or right in accordance with manipulation on the second electric traveling pedal. Hitachi discloses a traveling pattern input means equipped in an operator's cab so as to enable a driver to input a traveling pattern of the construction machine;  the controller electrically connected to the traveling pattern input means, and configured to sense the manipulation value to be output from at least one of the first and second electric traveling pedals and the traveling pattern to be input to the traveling pattern input means and to calculate and output command values required for operations of the first and second traveling motors in accordance with the input traveling pattern (Figure 4; Paragraph 0012; 44a-44d); wherein the traveling pattern comprises a first traveling pattern for moving the construction machine forward or backward in accordance with manipulation on the first electric traveling pedal and turning the construction machine left or right in accordance with manipulation on the second electric traveling pedal (Paragraph 0048). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide traveling pattern input means equipped in an operator's cab so as to enable a driver to input a traveling pattern of the construction machine;  the controller electrically connected to the traveling pattern input means, and configured to sense the manipulation value to be output from at least one of the first and second electric traveling pedals and the traveling pattern to be input to the traveling pattern input means and to calculate and output command values required for operations of the first and second traveling motors in accordance with the input traveling pattern, wherein the traveling pattern comprises a first traveling pattern for moving the construction machine forward or backward in accordance with manipulation on the first electric traveling pedal and turning the construction machine left or right in accordance with manipulation on the second electric traveling pedal. The motivation would have been to tie up the operation of the motors to the travel path. 
As to Claim 2, Shin as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Shin as modified also teaches wherein the controller comprises: a memory unit (Hitachi: 61) configured to store a plurality of setting traveling patterns (Hitachi: A-G), a sensing unit configured to sense the manipulation values and the traveling pattern, and a calculation unit (Hitachi: 62) configured to compare the sensed traveling pattern and the plurality of setting traveling patterns and to calculate the command values to be output to the hydraulic circuit in accordance with the sensed manipulation values so that the first and second traveling motors are to be operated in accordance with a setting traveling pattern of the plurality of setting traveling patterns, wherein the setting traveling pattern coincides with the sensed traveling pattern.  
As to Claim 3, Shin as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Shin as modified also teaches wherein the traveling pattern comprises a second traveling pattern for turning the construction machine left or right m accordance with manipulation on the first electric traveling pedal and moving the construction machine forward or backward in accordance with manipulation on the second electric traveling pedal. (Hitachi: Paragraph 0048).  
As to Claim 4, Shin as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Shin as modified also teaches wherein responsive to the controller sensing the first traveling pattern input to the traveling pattern input means and the manipulation value output from the first electric traveling pedal, the controller calculates a first command value required for the operation of the first traveling motor and a second command value required for the operation of the second traveling motor and transmits the same to the hydraulic circuit causing the construction machine to move forward or backward (Shin: Paragraph 0007; Figure 4).  
As to Claim 5, Shin as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Shin as modified also teaches wherein responsive to the controller sensing the first traveling pattern input to the traveling pattern input means and the manipulation value output from the second electric traveling pedal, the controller calculates a third command value required for the operation of the first traveling motor and a fourth command value required for the operation of the second traveling motor and transmits the same to the hydraulic circuit causing the construction machine to turn left or right (Shin: Paragraph 0007; Figure 4).  
As to Claim 6, Shin as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Shin as modified also teaches wherein responsive to the controller sensing the first traveling pattern input to the traveling pattern input means and the manipulation values output from each of the first and second electric traveling pedals, the controller calculates a fifth command value required for the operation of the first traveling motor and a sixth command valueIn re: Sanghee LEE PCT Application No.: PCT/KR2016/011812Page 6 of 7required for the operation of the second traveling motor and transmits the same to the hydraulic circuit, causing the construction machine to turn left or right, a relative turning speed thereof being increased or decreased as compared to the left turn or right turn of the construction machine in accordance with the third command value and the fourth command value (Shin: Paragraph 0007; Figure 4).  
As to Claim 7, Shin as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Shin as modified also teaches wherein the fifth command value is a sum of the first command value and the third command value (Shin: Paragraph 0007; Figure 4).  
As to Claim 8, Shin as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Shin as modified also teaches wherein when the sum of the first command value and the third command value is a positive value, the first traveling motor rotates in a forward direction, and when the sum is a negative value, the first traveling motor rotates in a reverse direction (Shin: Paragraph 0007; Figure 4).  
As to Claim 9, Shin as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Shin as modified also teaches wherein an electric signal having a magnitude corresponding to an absolute value of the fifth command value is transmitted from the controller to the hydraulic circuit (Shin: Paragraph 0007; Figure 4).  
As to Claim 10, Shin as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Shin as modified also teaches wherein as the sixth command value, a relatively larger command value of the second command value and the fourth command value is selected (Shin: Paragraph 0007; Figure 4).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678